 

Exhibit 10.1

 



Execution Version

 

AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT

 

This AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT, dated as of April 17, 2019
(this “Amendment”), is entered into by and among, inter alia, CENTRIC BRANDS
INC. (f/k/a DIFFERENTIAL BRANDS GROUP INC.), a Delaware corporation
(“Borrower”), the Lenders signatory hereto, ARES CAPITAL CORPORATION, as the
administrative agent (the “Administrative Agent”), ACF FINCO I LP, as the
revolving agent (the “Revolving Agent”) and as the collateral agent (the
“Collateral Agent”) and HPS INVESTMENT PARTNERS, LLC, as documentation agent
(the “Documentation Agent”; the Documentation Agent together with the
Administrative Agent, the Collateral Agent and the Revolving Agent, the
“Agents”; the Agents together with the Lenders, the “Lender Parties”). All
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Credit Agreement (as defined below).

 

WITNESSETH

 

WHEREAS, the Borrower and the Lender Parties are party to that certain First
Lien Credit Agreement, dated as of October 29, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Lender Parties agree to amend the
Credit Agreement to, among other things, increase the Revolving Facility
Aggregate Commitment by $50,000,000 (the “Additional Revolving Commitment”) from
$150,000,000 to $200,000,000;

 

WHEREAS, an Event of Default has occurred pursuant to Section 7.01(e) of the
Credit Agreement as a result of the Borrower’s failure to comply with Section
5.04(c) of the Credit Agreement with respect to the delivery of the financial
statements for the fiscal month ending January 31, 2019 (the “Existing Event of
Default”); and

 

WHEREAS, the Lender Parties signatory hereto, which includes each Revolving
Lender with an increased Revolving Facility Commitment and represents Required
Lenders, are willing to amend certain provisions of the Credit Agreement and
waive the Existing Event of Default, in each case, subject to the terms and
conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing recitals, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.       Amendment to Credit Agreement. Subject to the satisfaction of
the conditions precedent set forth in Section 4 hereof, the Credit Agreement is
hereby amended as follows:

 

(a)                The preamble to the Credit Agreement is hereby amended by
deleting “ARES COMMERCIAL FINANCE” and replacing it with “ACF FINCO I LP”;

 

(b)                The second “WHEREAS” provision in the recitals to the Credit
Agreement is hereby amended by replacing “$150,000,000” with “$200,000,000”;

 

(c)                Section 1.01 of the Credit Agreement is hereby amended to add
the following definition in applicable alphabetical order:

 

“First Amendment Effective Date” shall mean April 17, 2019.

 



1 

 

 

(d)                The definition of “Borrowing Base” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

“Borrowing Base” shall mean, as of any date of determination, the result of:

 

(i)       the lesser of (A) the product of 70% multiplied by the value
(calculated at the lower of cost or market on a basis consistent with Borrower’s
historical accounting practices) of Eligible Inventory at such time, and (B) the
product of 90% multiplied by the Net Orderly Liquidation Percentage of Eligible
Inventory (such determination may be made as to different categories of Eligible
Inventory based upon the Net Orderly Liquidation Percentage applicable to such
categories) at such time; plus

 

(ii)       solely from the period commencing on the First Amendment Effective
Date to and including April 1, 2021, the lesser of (x) $50,000,000 and (y) the
product of the percentage set forth in the table below corresponding to such
date of determination multiplied by the value (calculated at the lower of cost
or market on a basis consistent with Borrower’s historical accounting practices)
of Eligible Inventory, at such time:

 

Date Percentage First Amendment Effective Date through June 30, 2019 15% July 1,
2019 through July 31, 2020 11% August 1, 2020 through August 31, 2020 10%
September 1, 2020 through September 30, 2020 9% October 1, 2020 through October
31, 2020 8% November 1, 2020 through November 30, 2020 7% December 1, 2020
through December 31, 2020 6% January 1, 2021 through January 31, 2021 5%
February 1, 2021 through February 28, 2021 4% March 1, 2021 through March 31,
2021 3% April 1, 2021 and thereafter 0%

 

minus

 

(iii)       without duplication, the aggregate amount of all Reserves in effect
at such time.

 

(e)                The definition of “Qualified Securitization Financing” in
Section 1.01 of the Credit Agreement is hereby amended by deleting
“$550,000,000” and replacing it with “$600,000,000”.

 

(f)                 The definition of “Revolving Facility Aggregate Commitment”
in Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

“Revolving Facility Aggregate Commitment” shall mean the aggregate amount of
Revolving Facility Commitments as such commitment may be (a) reduced from time
to time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. As of the
Closing Date, the Revolving Facility Aggregate Commitment is $150,000,000. As of
the First Amendment Effective Date, the Revolving Facility Aggregate Commitment
is $200,000,000.

 



2 

 

 

(g)                Section 2.12(e) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

If (x) the Borrower makes a voluntary prepayment of all or any portion of Term
Loans pursuant to Section 2.11(a) or a mandatory prepayment of all or any
portion of Term Loans pursuant to Section 2.11(b) from the receipt of Net
Proceeds pursuant to clause (a) (other than with respect to asset sales and
other Dispositions by the Borrower and its Subsidiaries resulting in Net
Proceeds in an amount less than $25,000,000 in the aggregate), clause (b) or
clause (c) of the definition thereof, (y) any Prepayment Transaction is
consummated in respect of all or any portion of the Term Loans (including an
assignment of all or any portion of a Term Loan held by a Non-Consenting Lender
pursuant to Section 2.19(c)) or (z) the Borrower makes a voluntary or mandatory
reduction of the Revolving Facility Commitments (collectively, the “Payment or
Reduction Events” and each , a “Payment or Reduction Event”), the Borrower shall
pay each Lender whose Term Loans or Revolving Facility Commitments are subject
to such Payment or Reduction Event, on the date of such Payment or Reduction
Event, a fee (the “Prepayment Fee”), equal to: (i) if such Payment or Reduction
Event occurs on or prior to the first anniversary of the First Amendment
Effective Date, 3.00% of the aggregate principal amount of Term Loans and/or
Revolving Facility Commitments, as applicable, subject to such Payment or
Reduction Event, (ii) if such Payment or Reduction Event occurs after the first
anniversary of the First Amendment Effective Date but on or prior to the second
anniversary of the First Amendment Effective Date, 2.00% on the aggregate
principal amount of Term Loans and/or Revolving Facility Commitments, as
applicable, subject to such Payment or Reduction Event and (iii) if such Payment
or Reduction Event occurs after the second anniversary of the First Amendment
Effective Date but on or prior to the third anniversary of the First Amendment
Effective Date, 1.00% on the aggregate principal amount of Term Loans and/or
Revolving Facility Commitments, as applicable, subject to such Payment or
Reduction Event; provided, however that for the avoidance of doubt, no
Prepayment Fee shall be due with respect to any prepayments made pursuant to
Section 2.11(b) from the receipt of Net Proceeds pursuant to (A) a Takings or
Casualty Event, (B) clause (d) of the definition of “Net Proceeds” or (C)
Section 2.11(c).

 

(h)                Section 6.01(bb) of the Credit Agreement is hereby amended by
deleting “$550,000,000” and replacing it with “$600,000,000”.

 

(i)                 Section 6.10(c) (Financial Maintenance Covenants) of the
Credit Agreement is hereby amended by amending and restating the table set forth
therein in its entirety as follows:

 

Fiscal Quarter End Date Consolidated Fixed Charge Coverage Ratio March 31, 2019
1.50:1.00 June 30, 2019 1.40:1.00 September 30, 2019 1.10:1.00 December 31, 2019
1.20:1.00 March 31, 2020 1.10:1.00 June 30, 2020 1.00:1.00 September 30, 2020
1.00:1.00 December 31, 2020 1.00:1.00 March 31, 2021 1.00:1.00 June 30, 2021
1.00:1.00 September 30, 2021 1.00:1.00 December 31, 2021 1.00:1.00 March 31,
2022 1.00:1.00 June 30, 2022 1.00:1.00 September 30, 2022 1.00:1.00 December 31,
2022 1.00:1.00 March 31, 2023 1.00:1.00 June 30, 2023 1.00:1.00 September 30,
2023 and thereafter 1.00:1.00

 

 

3 

 

 



(j)                 Schedule 2.01 (Commitments and Lenders) to the Credit
Agreement is hereby amended by replacing the table under “Revolving Facility
Commitments” with the table attached hereto as Exhibit A.

 

Section 2.       Waiver.

 

(a)                Subject to the satisfaction of the conditions precedent in
Section 4 hereof, the Administrative Agent and the Required Lenders hereby
permanently waive the Existing Event of Default.

 

(b)                The parties hereto agree that the waiver set forth in Section
2(a) is a limited waiver and shall not be relied upon and used for any purpose
other than the waiver of the Existing Event of Default and shall not constitute
nor be deemed to constitute a custom or course of dealing among the parties
hereto. Except as expressly set forth in this Section 2 and as further set forth
in Section 7, the waiver set forth in Section 2(a) shall not be deemed to be a
consent to any amendment, waiver or modification of any other term or condition
of the Credit Agreement or any other Loan Document or a waiver of any Default or
Event of Default other than the Existing Event of Default.

 

Section 3.       Representations and Warranties of Borrower. In order to induce
the Lender Parties signatory hereto to enter into this Amendment, the Borrower
hereby represents and warrants that:

 

(a)                Organization; Power; Qualification. The Borrower and each of
the Subsidiaries (a) is a limited liability company, unlimited liability
company, corporation or partnership duly organized, validly existing and in good
standing (or, if applicable in a foreign jurisdiction, enjoys the equivalent
status under the laws of any jurisdiction of organization outside the United
States) under the laws of the jurisdiction of its organization, (b) has all
requisite corporate or other organizational power and authority to own its
property and assets and to carry on its business as now conducted, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect (c) is qualified to do business in each jurisdiction and licensed and, as
applicable, in good standing under the laws of each jurisdiction where such
qualification or license or, if applicable, good standing is required, except
where the failure so to qualify would not reasonably be expected to have a
Material Adverse Effect, (d) has the corporate or other organizational power and
authority to execute, deliver and perform its obligations under this Amendment,
each of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and, in the case of the Borrower, to
borrow and otherwise obtain credit under the Credit Agreement and (e) has all
requisite governmental licenses, authorizations, consents and approvals to own
its property and assets and to carry on its business as now conducted, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 



4 

 

 

(b)                Authorization; Enforceability. The Borrower has the power and
has taken all necessary action, corporate or otherwise, to authorize it to
execute, deliver, and perform its obligations under this Amendment and to
consummate the transactions contemplated hereby. This Amendment has been duly
executed and delivered by the Borrower, and this Amendment (and the Credit
Agreement as modified hereby) is the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

 

(c)                No Conflicts, Etc. The execution, delivery, and performance
of this Amendment in accordance with its terms and the consummation of the
transactions contemplated hereby do not and will not (i) violate (A) any
provision of law, statute, rule or regulation, (B) the certificate or articles
of incorporation or other constitutive documents (including any limited
liability company or operating agreements) or by-laws of the Borrower or any
other Loan Parties, (C) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (D) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which the Borrower or any other Loan Party is a party or by which
any of them or any of their property is or may be bound, or (ii) result in or
require the creation or imposition of any Lien upon or with any assets or
property of Borrower or any Loan Party.

 

(d)                   Solvency. Immediately after giving effect to this
Amendment (i) the sum of the debt (including contingent liabilities) of the
Borrower and its Subsidiaries, taken as a whole, does not exceed the fair value
of the present assets of the Borrower and its Subsidiaries, taken as a whole;
(ii) the fair saleable value of the assets of the Borrower and its Subsidiaries,
taken as a whole, is not less than the amount that will be required to pay the
probable liabilities (including contingent liabilities) of the Borrower and its
Subsidiaries, taken as a whole, on their debts as they become absolute and
matured; (iii) the capital of the Borrower and its Subsidiaries, taken as a
whole, is not unreasonably small in relation to the business of the Borrower or
its Subsidiaries, taken as a whole, contemplated as of the First Amendment
Effective Date; and (iv) the Borrower and its Subsidiaries, taken as a whole, do
not intend to incur, or believe that they will incur, debts (including current
obligations and contingent liabilities) beyond their ability to pay such debts
as they mature in the ordinary course of business. For the purposes of this
Section 3(d), the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

(e)                   Accuracy of Representations; No Event of Default. After
giving effect to this Amendment, (a) the representations and warranties of the
Borrower set forth herein and the Loan Documents that are qualified by
materiality are true and correct, and the representations and warranties that
are not so qualified shall be true and correct in all material respects, in each
case on and as of the date hereof and after giving effect to this Amendment, as
applicable, with the same effect as though made on and as of the date hereof,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties that are
qualified by materiality shall be true and correct, and the representations and
warranties that are not so qualified shall be true and correct in all material
respects, as of such earlier date) and (b) as of the date hereof after giving
effect to this Amendment, no Default or Event of Default exists.

 



5 

 

 

Section 4.       Conditions Precedent to Effectiveness. This Amendment shall be
effective upon the date (such date, the “First Amendment Effective Date”) that
each of the following conditions is satisfied:

 

(a)                The Administrative Agent shall have received a counterpart
signature page of this Amendment duly executed by (i) each Agent, (ii) the
Borrower, (iii) the Required Lenders and (iv) each Revolving Lender with an
increased Revolving Facility Commitment that is being effected pursuant to this
Amendment;

 

(b)                The Administrative Agent shall have received a copy of a duly
executed amendment to the Second Lien Credit Agreement, which shall be in form
and substance satisfactory to the Administrative Agent;

 

(c)                The Administrative Agent shall have received a customary
legal opinion of Dechert LLP, special counsel to the Borrower and the other Loan
Parties, in connection with this Amendment, which shall be in form and substance
satisfactory to the Administrative Agent;

 

(d)                The Administrative Agent shall have received a certificate
from the secretary of each Loan Party (i) certifying to and attaching
resolutions authorizing the transactions contemplated by the Amendment and, in
the case of the Borrower, the borrowing of Revolving Loans pursuant to the
Additional Revolving Commitment, which shall be in form and substance
satisfactory to the Administrative Agent, (ii) certifying that the
Organizational Documents of such Loan Party have not been amended, amended and
restated or otherwise modified since the Closing Date (or attaching such
amendments or other modifications), and (iii) attaching a certificate of good
standing (to the extent such concept or a similar concept exists under the laws
of such Loan Party’s jurisdiction of organization) of such Loan Party (other
than DBG Holdings Subsidiary Inc. (“DBG Holdings”) and Hudson Clothing, LLC
(“Hudson Clothing”)) as of a recent date from the Secretary of State (or other
similar official) of the jurisdiction or organization of such Loan Party;

 

(e)                The Administrative Agent shall have received a certificate
from the Chief Financial Officer of the Borrower certifying to the matters set
forth in Section 3(d) hereof;

 

(f)                 The Borrower shall have paid to Revolver Agent the Amendment
Fee; and

 

(g)                The Borrower shall have paid all reasonable and documented
out-of-pocket fees and expenses of the Agents to the extent (i) invoiced at
least one (1) Business Day prior hereto and (ii) required to be paid pursuant to
Section 9.05(a) of the Credit Agreement.

 

Section 5.       Post Closing Covenant. No later than April 23, 2019 (or such
later date as the Administrative Agent may agree in its reasonable discretion),
the Borrower shall deliver a certificate of good standing of each of DBG
Holdings and Hudson Clothing as of a recent date from the Secretary of State of
the State of California.

 

Section 6.       New Revolving Lenders. Each of the Revolving Lenders party
hereto that was not already a Revolving Lender under the Credit Agreement prior
to giving effect to this Amendment hereby represents and warrants, and
acknowledges and agrees that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Amendment and to consummate
the transactions contemplated hereby to become a Revolving Lender under the
Credit Agreement and that the Credit Agreement (as modified by this Amendment)
constitutes a legal, valid and binding obligation enforceable against it in
accordance with its terms, except to the extent that enforceability may be
limited by Debtor Relief Laws and subject to equitable principles, (ii) it meets
all of the requirements of an Eligible Assignee under the Credit Agreement, and
(iii) it has received a copy of the Credit Agreement, as modified and amended,
together with copies of the most recent financial statements available under
Section 5.04 thereunder and such other documents and such other information as
it has deemed appropriate to make its own credit decision to enter into this
Amendment, and based on such information, has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender. Each party hereto agrees that from and after the Amendment Effective
Date, each of the Revolving Lenders party hereto that was not already a
Revolving Lender under the Credit Agreement prior to giving effect to this
Amendment shall be bound by the terms of the Credit Agreement (as modified by
this Amendment) as a Revolving Lender with all of the rights and benefits and
all of the obligations of a Revolving Lender thereunder with the commitments
shown on Exhibit A hereto.

 



6 

 

 

Section 7.       Reference to and Effect Upon the Loan Documents.

 

(a)                Except as expressly modified hereby, all terms, conditions,
covenants, representations and warranties contained in the Credit Agreement and
the other Loan Documents, and all rights of the Lender Parties and all of the
Obligations, shall remain in full force and effect. The Borrower and each other
Loan Party signatory hereto hereby confirms that no Loan Party has any right of
setoff, recoupment or other offset or any defense, claim or counterclaim with
respect to any of the Obligations, the Credit Agreement or any other Loan
Document.

 

(b)                From and after the First Amendment Effective Date, (i) the
term “Agreement” in the Credit Agreement, and all references to the Credit
Agreement in any Loan Document, shall mean the Credit Agreement as amended
hereby and (ii) the term “Loan Documents” in the Credit Agreement and the other
Loan Documents shall include, without limitation, this Amendment and any
agreements, instruments and other documents executed and/or delivered in
connection herewith.

 

(c)                This Amendment shall not be deemed or construed to be a
satisfaction, reinstatement, novation or release of the Credit Agreement or any
other Loan Document.

 

Section 8.       Reaffirmation and Confirmation. Each of the Loan Parties as
debtor, grantor, pledgor, guarantor, assignor, or in other any other similar
capacity in which such Loan Party grants liens or security interests in its
property or otherwise acts as accommodation party or guarantor, as the case may
be, hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Loan Documents to which
it is a party (after giving effect hereto) and (ii) to the extent such Loan
Party granted liens on or security interests in any of its property pursuant to
any such Loan Document as security for or otherwise guaranteed the Borrower’s
Obligations under or with respect to the Loan Documents, ratifies and reaffirms
such guarantee and grant of security interests and liens and confirms and agrees
that such security interests and liens hereafter secure all of the Obligations
as amended hereby.  Each of the Loan Parties hereby consents to this Amendment
and acknowledges that each of the Loan Documents remains in full force and
effect as amended hereby and is hereby ratified and reaffirmed.  Except as
expressly set forth herein, the execution of this Amendment shall not operate as
a waiver of any right, power or remedy of the Administrative Agent or Lenders or
serve to effect a novation of the Obligations.

 

Section 9.       Amendment Fee. The Borrower agrees to pay, or cause to be paid,
to the Revolving Agent for the ratable account of the Revolving Lenders holding
any Additional Revolving Commitment, an upfront fee on the Additional Revolving
Commitment in an amount equal to 3.00% of the Additional Revolving Commitment,
which amount is $1,500,000 (such fee, the “Amendment Fee”). The Amendment Fee
will be fully earned and due and payable on the First Amendment Effective Date.

 



7 

 

 

Section 10.   Governing Law; Miscellaneous.

 

(a)                Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

(b)                Jurisdiction; Service of Process; Consent to Venue; Waiver of
Jury Trial. The provisions of Sections 9.13 and 9.17 of the Credit Agreement are
hereby incorporated as if set forth herein, mutatis mutandis.

 

Section 11.   Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

 

Section 12.   Severability. The illegality or unenforceability of any provision
of this Amendment or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Amendment or any instrument or agreement required hereunder.

 

Section 13.   Notices. All notices, requests, and demands to or upon the
respective parties hereto shall be given in accordance with Section 9.01 of the
Credit Agreement.

 

Section 14.   Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which,
when taken together, shall constitute but one contract, and shall become
effective as provided in Section 4 of this Amendment. Delivery of an executed
counterpart to this Amendment by facsimile (or other electronic) transmission
pursuant to procedures approved by the Administrative Agent shall be as
effective as delivery of a manually signed original.

 

(signature pages follow)

 

8 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 



  BORROWER:         CENTRIC BRANDS INC.               By: /s/ Lori Nembirkow    
Name: Lori Nembirkow     Title: Secretary

 

9 

 

 

Acknowledged and Agreed:

 



  SUBSIDIARY LOAN PARTIES:         DBG HOLDINGS SUBSIDIARY INC.              
By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary         DBG
SUBSIDIARY INC.               By: /s/ Lori Nembirkow   Name: Lori Nembirkow  
Title: Secretary         HUDSON CLOTHING HOLDINGS, INC.               By: /s/
Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary         HUDSON
CLOTHING, LLC               By: /s/ Lori Nembirkow   Name: Lori Nembirkow  
Title: Secretary         DFBG SWIMS, LLC               By: /s/ Lori Nembirkow  
Name: Lori Nembirkow   Title: Secretary               HC ACQUISITION HOLDINGS,
INC.               By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title:
Secretary

 



10 

 

 

  RG PARENT LLC               By: /s/ Lori Nembirkow   Name: Lori Nembirkow  
Title: Secretary         ROBERT GRAHAM HOLDINGS, LLC               By: /s/ Lori
Nembirkow   Name: Lori Nembirkow   Title: Secretary         ROBERT GRAHAM
DESIGNS, LLC               By: /s/ Lori Nembirkow   Name: Lori Nembirkow  
Title: Secretary         ROBERT GRAHAM RETAIL LLC         By: /s/ Lori Nembirkow
  Name: Lori Nembirkow   Title: Secretary         RGH GROUP LLC              
By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary         MARCO
BRUNELLI IP, LLC               By: /s/ Lori Nembirkow   Name: Lori Nembirkow  
Title: Secretary               CENTRIC BRANDS HOLDING LLC         By: /s/ Lori
Nembirkow   Name: Lori Nembirkow   Title: Secretary

 



11 

 

 

  AMERICAN MARKETING ENTERPRISES INC.               By: /s/ Lori Nembirkow  
Name: Lori Nembirkow   Title: Secretary               BRIEFLY STATED HOLDINGS
INC.               By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title:
Secretary               BRIEFLY STATED INC.               By: /s/ Lori Nembirkow
  Name: Lori Nembirkow   Title: Secretary               CENTRIC JEWELRY INC.    
          By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary      
        KHQ INVESTMENT LLC               By: /s/ Lori Nembirkow   Name: Lori
Nembirkow   Title: Secretary         KHQ ATHLETICS LLC         By: /s/ Lori
Nembirkow   Name: Lori Nembirkow   Title: Secretary         ROSETTI HANDBAGS AND
ACCESSORIES, LTD               By: /s/ Lori Nembirkow   Name: Lori Nembirkow  
Title: Secretary

 



12 

 

 

  CENTRIC ACCESSORIES GROUP LLC               By: /s/ Lori Nembirkow   Name:
Lori Nembirkow   Title: Secretary               CENTRIC SOCKS LLC              
By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary              
VZI INVESTMENT CORP.               By: /s/ Lori Nembirkow   Name: Lori Nembirkow
  Title: Secretary               CENTRIC-BCBG LLC               By: /s/ Lori
Nembirkow   Name: Lori Nembirkow   Title: Secretary               CENTRIC-BCBG
RETAIL LLC               By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title:
Secretary               CENTRIC DENIM USA, LLC               By: /s/ Lori
Nembirkow   Name: Lori Nembirkow   Title: Secretary      

 



13 

 

 

  CENTRIC BEAUTY LLC               By: /s/ Lori Nembirkow   Name: Lori Nembirkow
  Title: Secretary               ADDED EXTRAS LLC               By: /s/ Lori
Nembirkow   Name: Lori Nembirkow   Title: Secretary               LOTTA LUV
BEAUTY LLC               By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title:
Secretary         CENTRIC WEST LLC               By: /s/ Lori Nembirkow   Name:
Lori Nembirkow   Title: Secretary               F&T APPAREL LLC         By: /s/
Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary         CENTRIC DENIM
RETAIL LLC         By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title:
Secretary               INNOVO WEST SALES, INC.         By: /s/ Lori Nembirkow  
Name: Lori Nembirkow   Title: Secretary         CENTRIC BEBE LLC         By: /s/
Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary

 


14 

 

 



  AGENTS:         ARES CAPITAL CORPORATION, as Administrative Agent         By:
/s/ Joshua M. Bloomstein     Name: Joshua M. Bloomstein     Title: Authorized
Signatory                 ACF FINCO I LP, as Revolving Agent and Collateral
Agent         By: /s/ Oleh Szczupak     Name: Oleh Szczupak.     Title:
Authorized Signatory



 

15 

 

 



  HPS INVESTMENT PARTNERS, LLC, as Documentation Agent         By: /s/ Vikas
Keswani     Name: Vikas Keswani     Title: Managing Director



 

16 

 

 



  ARES CAPITAL CORPORATION,   as a Term Lender               By: /s/ Joshua M.
Bloomstein   Name: Joshua M. Bloomstein   Title: Authorized Signatory          
    CION ARES DIVERSIFIED CREDIT FUND, as a Term Lender               By: /s/
Joshua M. Bloomstein   Name: Joshua M. Bloomstein   Title: Authorized Signatory
              ARES CENTRE STREET PARTNERSHIP, L.P.   as a Term Lender   By: Ares
Centre Street GP, Inc., as general partner               By: /s/ Joshua M.
Bloomstein   Name: Joshua M. Bloomstein   Title: Authorized Signatory          
    Ares Jasper Fund Holdings, LLC, as a Term Lender   By: Ares Capital
Management LLC, as servicer               By: /s/ Joshua M. Bloomstein   Name:
Joshua M. Bloomstein   Title: Authorized Signatory         Ares ND CSF Holdings
LLC, as a Term Lender   By: Ares Capital Management LLC, as servicer            
  By: /s/ Joshua M. Bloomstein   Name: Joshua M. Bloomstein   Title: Authorized
Signatory

 



17 

 

 

  Ares Credit Strategies Insurance Dedicated Fund Series of SALI Multi-Series
Fund, L.P.,   as a Term Lender   By: Ares Management LLC, its investment
subadvisor   By: Ares Capital Management LLC, as subadvisor               By:
/s/ Joshua M. Bloomstein   Name: Joshua M. Bloomstein   Title: Authorized
Signatory               Ares Senior Direct Lending Master Fund Designated
Activity Company, as a Term Lender   By: Ares Capital Management LLC, its
investment manager               By: /s/ Joshua M. Bloomstein   Name: Joshua M.
Bloomstein   Title: Authorized Signatory               Ares Senior Direct
Lending Parallel Fund (L), L.P., as a Term Lender   By: Ares Capital Management
LLC, its investment manager               By: /s/ Joshua M. Bloomstein   Name:
Joshua M. Bloomstein   Title: Authorized Signatory               Ares Senior
Direct Lending Parallel Fund (U), L.P., as a Term Lender   By: Ares Capital
Management LLC, its investment manager               By: /s/ Joshua M.
Bloomstein   Name: Joshua M. Bloomstein   Title: Authorized Signatory

 



18 

 

 

  Ares SDL Holdings (U) Inc., as a Term Lender   By: Ares Capital Management
LLC, its investment manager               By: /s/ Joshua M. Bloomstein   Name:
Joshua M. Bloomstein   Title: Authorized Signatory               ADF I Holdings
LLC, as a Term Lender   By: Ares Capital Management LLC, as servicer            
  By /s/ Joshua M. Bloomstein   Name: Joshua M. Bloomstein   Title: Authorized
Signatory               AC AMERICAN FIXED INCOME IV, L.P.,   as a Term Lender  
By: Ares Capital Management LLC, its investment manager               By: /s/
Joshua M. Bloomstein   Name: Joshua M. Bloomstein   Title: Authorized Signatory
              Federal Insurance Company, as a Term Lender   By: Ares Capital
Management LLC, its investment manager               By: /s/ Joshua M.
Bloomstein   Name: Joshua M. Bloomstein   Title: Authorized Signatory         SC
ACM Private Debt Fund L.P., as a Term Lender   By: Ares Capital Management LLC,
its investment advisor               By: /s/ Joshua M. Bloomstein   Name: Joshua
M. Bloomstein   Title: Authorized Signatory

 



19 

 

 

  Nationwide Life Insurance Company, as a Term Lender   By: Ares Capital
Management LLC, its investment manager               By: /s/ Joshua M.
Bloomstein   Name: Joshua M. Bloomstein   Title: Authorized Signatory        
Nationwide Mutual Insurance Company, as a Term Lender   By: Ares Capital
Management LLC, its investment manager               By: /s/ Joshua M.
Bloomstein   Name: Joshua M. Bloomstein   Title: Authorized Signatory          
    Great American Life Insurance Company, as a Term Lender   By: Ares Capital
Management LLC, its investment manager               By: /s/ Joshua M.
Bloomstein   Name: Joshua M. Bloomstein   Title: Authorized Signatory          
    Great American Insurance Company, as a Term Lender   By: Ares Capital
Management LLC, its investment manager               By: /s/ Joshua M.
Bloomstein   Name: Joshua M. Bloomstein   Title: Authorized Signatory

 



20 

 

 

  Bowhead IMC LP, as a Term Lender   By: Ares Capital Management LLC, its
investment manager               By: /s/ Joshua M. Bloomstein   Name: Joshua M.
Bloomstein   Title: Authorized Signatory         AN Credit Strategies Fund,
L.P., as a Term Lender   By: Ares Capital Management LLC, its investment manager
              By: /s/ Joshua M. Bloomstein   Name: Joshua M. Bloomstein   Title:
Authorized Signatory               Ares European Credit Strategies Fund VIII
(BUMA), L.P., as a Term Lender   By: Ares Management Limited, its investment
manager   By: Ares Capital Management LLC, its subadvisor               By: /s/
Joshua M. Bloomstein   Name: Joshua M. Bloomstein   Title: Authorized Signatory
        ARES CAPITAL CORPORATION,   as a Revolving Lender               By: /s/
Joshua M. Bloomstein   Name: Joshua M. Bloomstein   Title: Authorized Signatory
              CION ARES DIVERSIFIED CREDIT FUND, as a Revolving Lender          
    By: /s/ Joshua M. Bloomstein   Name: Joshua M. Bloomstein   Title:
Authorized Signatory

 



21 

 

 

  ARES CENTRE STREET PARTNERSHIP, L.P., as a Revolving Lender   By: Ares Centre
Street GP, Inc., as general partner               By: /s/ Joshua M. Bloomstein  
Name: Joshua M. Bloomstein   Title: Authorized Signatory               ARES
JASPER FUND, L.P., as a Revolving Lender   By: Ares Capital Management LLC, its
investment manager               By: /s/ Joshua M. Bloomstein   Name: Joshua M.
Bloomstein   Title: Authorized Signatory         ARES ND CREDIT STRATEGIES FUND
LLC,   as a Revolving Lender   By: Ares Capital Management LLC, its account
manager               By /s/ Joshua M. Bloomstein   Name: Joshua M. Bloomstein  
Title: Authorized Signatory               ARES CREDIT STRATEGIES INSURANCE  
DEDICATED FUND SERIES OF SALI MULTI-SERIES FUND, L.P., as a Revolving Lender  
By: Ares Management LLC, its investment subadvisor   By: Ares Capital Management
LLC, as subadvisor               By: /s/ Joshua M. Bloomstein   Name: Joshua M.
Bloomstein   Title: Authorized Signatory               ARES SENIOR DIRECT
LENDING MASTER FUND DESIGNATED ACTIVITY COMPANY, as a Revolving Lender   By:
Ares Capital Management LLC, its investment manager               By: /s/ Joshua
M. Bloomstein   Name: Joshua M. Bloomstein   Title: Authorized Signatory

 



22 

 

 

  ARES SENIOR DIRECT LENDING PARALLEL FUND (L), L.P., as a Revolving Lender  
By: Ares Capital Management LLC, its investment manager               By: /s/
Joshua M. Bloomstein   Name: Joshua M. Bloomstein   Title: Authorized Signatory
              ARES SENIOR DIRECT LENDING PARALLEL FUND (U), L.P., as a Revolving
Lender   By: Ares Capital Management LLC, its investment manager              
By: /s/ Joshua M. Bloomstein   Name: Joshua M. Bloomstein   Title: Authorized
Signatory               ARES SDL HOLDINGS (U) INC., as a Revolving Lender   By:
Ares Capital Management LLC, its investment manager               By:  /s/
Joshua M. Bloomstein   Name: Joshua M. Bloomstein   Title: Authorized Signatory
              ARES DIRECT FINANCE I LP, as a Revolving Lender   By: Ares Capital
Management LLC, its investment manager               By: /s/ Joshua M.
Bloomstein   Name: Joshua M. Bloomstein   Title: Authorized Signatory

 



23 

 

 

  ACF FINCO I LP, as a Term Lender               By: /s/ Joshua M. Bloomstein  
Name: Joshua M. Bloomstein   Title: Authorized Signatory         AIGUILLES
ROUGES SECTOR B INVESTMENT FUND, L.P., as Term Lender and Revolving Lender   By:
HPS Investment Partners, LLC, its Investment Manager               By: /s/ Vikas
Keswani   Name: Vikas Keswani   Title: Managing Director               AXA
EQUITABLE LIFE INSURANCE COMPANY, as Term Lender   By: HPS Investment Partners,
LLC, its Investment Manager               By: /s/ Vikas Keswani   Name: Vikas
Keswani   Title: Managing Director               BRICKYARD DIRECT HOLDINGS,
L.P., as Term Lender   By: HPS Investment Partners, LLC, its Investment Manager
              By: /s/ Vikas Keswani   Name: Vikas Keswani   Title: Managing
Director                     BRICKYARD DIRECT LENDING FUND, L.P., as Revolving
Lender   By: HPS Investment Partners, LLC, its Investment Manager              
By: /s/ Vikas Keswani   Name: Vikas Keswani   Title: Managing Director

 



24 

 

 

  CACTUS DIRECT HOLDINGS, L.P., as Term Lender   By: HPS Investment Partners,
LLC, its Investment Manager               By: /s/ Vikas Keswani   Name: Vikas
Keswani   Title: Managing Director         CACTUS DIRECT LENDING FUND, L.P., as
Revolving Lender   By: HPS Investment Partners, LLC, its Investment Manager    
          By: /s/ Vikas Keswani   Name: Vikas Keswani   Title: Managing Director
                    FALCON CREDIT FUND, L.P., as Term Lender and Revolving
Lender   By: HPS Investment Partners, LLC, its Investment Manager              
By: /s/ Vikas Keswani   Name: Vikas Keswani   Title: Managing Director          
          LINCOLN INVESTMENT SOLUTIONS, INC., as Term Lender and Revolving
Lender   By: HPS Investment Partners, LLC, its Investment Manager              
By: /s/ Vikas Keswani   Name: Vikas Keswani   Title: Managing Director

 



25 

 

 

  MORENO STREET DIRECT LENDING FUND, L.P., as Term Lender and Revolving Lender  
By: HPS Investment Partners, LLC, its Investment Manager               By: /s/
Vikas Keswani   Name: Vikas Keswani   Title: Managing Director               NDT
SENIOR LOAN FUND, L.P., as Term Lender and Revolving Lender   By: HPS
Investment. Partners, LLC, its Investment Manager               By: /s/ Vikas
Keswani   Name: Vikas Keswani   Title: Managing Director               PACIFIC
INDEMNITY COMPANY, as Term Lender and Revolving Lender   Bv: HPS Investment
Partners, LLC, its Investment Manager               By: /s/ Vikas Keswani  
Name: Vikas Keswani   Title: Managing Director               PHILADELPHIA
INDEMNITY INSURANCE COMPANY, as Term Lender   By: HPS Investment Partners, LLC,
its Investment Manager               By: /s/ Vikas Keswani   Name: Vikas Keswani
  Title: Managing Director

 



26 

 

 

  PRIVATE LOAN OPPORTUNITIES FUND, L.P., as Term Lender and Revolving Lender  
By: HPS Investment Partners. LLC. its Investment Manager               By: /s/
Vikas Keswani   Name: Vikas Keswani   Title: Managing Director               Red
Cedar Fund 2016, L.P., as Revolving Lender   By: HPS Investment Partners LLC,
its Investment Manager               By: /s/ Vikas Keswani   Name: Vikas Keswani
  Title: Managing Director               Red Cedar Holdings, L.P., as Term
Lender   By: HPS Investment Partners. LLC. its Investment Manager              
By: /s/ Vikas Keswani   Name: Vikas Keswani   Title: Managing Director          
    Reliance Standard Life Insurance Company, as Term Lender   By: HPS
Investment Partners, LLC. its Investment Manager               By: /s/ Vikas
Keswani   Name: Vikas Keswani   Title: Managing Director

 



27 

 

 

  Safety National Casualty Corporation, as Revolving Lender   By: HPS Investment
Partners, LLC, its Investment Manager               By: /s/ Vikas Keswani  
Name: Vikas Keswani   Title: Managing Director               SLF 2016
Institutional Holdings II, L.P., as Term Lender   By: HPS Investment Partners,
LLC, its Service Provider               By: /s/ Vikas Keswani   Name: Vikas
Keswani   Title: Managing Director               SLF 2016 Institutional
Holdings, L.P., as Revolving Lender   By: HPS Investment Partners, LLC, its
Service Provider               By: /s/ Vikas Keswani   Name: Vikas Keswani  
Title: Managing Director               SLF 2016-L Holdings, L.P., as Term Lender
  By: HPS Investment Partners, LLC, its Investment Manager               By: /s/
Vikas Keswani   Name: Vikas Keswani   Title: Managing Director              
SPECIALTY LOAN FUND - CX - 2, L.P., as Term Lender and Revolving Lender   By:
HPS Investment Partners, LLC, its Investment Manager               By: /s/ Vikas
Keswani   Name: Vikas Keswani   Title: Managing Director

 



28 

 

 

  Specialty Loan Fund 2016, L.P., as Term Lender and Revolving Lender   By: HPS
Investment Partners, LLC, its Investment Manager               By: /s/ Vikas
Keswani   Name: Vikas Keswani   Title: Managing Director               Specialty
Loan Fund 2016-L, L.P., as Revolving Lender   By: HPS Investment Partners, LLC,
its Investment Manager               By: /s/ Vikas Keswani   Name: Vikas Keswani
  Title: Managing Director               Specialty Loan Ontario Fund 2016, L.P.,
as Term Lender and Revolving Lender   By: HPS Investment Partners, LLC, its
Investment Manager               By: /s/ Vikas Keswani   Name: Vikas Keswani  
Title: Managing Director               Swiss Capital BPS Private Debt Fund L.P.,
as Term Lender and Revolving Lender   By: HPS Investment Partners, LLC, its
Investment Manager               By: /s/ Vikas Keswani   Name: Vikas Keswani  
Title: Managing Director

 



29 

 

 

  CST SPECIALTY LOAN FUND, L.P., as a Revolving Lender               By: /s/
Vikas Keswani   Name: Vikas Keswani   Title: Managing Director                  
  CERBERUS AUS LEVERED HOLDINGS LP, as a Revolving Lender         By: CAL I GP
Holdings LLC   Its: General Partner               By: /s/ Daniel G. Wolf   Name:
Daniel G. Wolf   Title: Senior Managing Director                     CERBERUS
CAVALIERS LEVERED LOAN OPPORTUNIT ES FUND, LLC, as a Revolving Lender          
    By: /s/ Daniel G. Wolf   Name: Daniel G. Wolf   Title: Senior Managing
Director                     CERBERUS ICQ OFFSHORE LOAN OPPORTUNITIES MASTER
FUND, L.P., as a Revolving Lender         By: Cerberus ICQ Offshore Levered GP,
LLC   Its: General Partner               By: /s/ Daniel G. Wolf   Name: Daniel
G. Wolf   Title: Senior Managing Director      

 



30 

 

 

  CERBERUS OFFSHORE LEVERED LOAN OPPORTUNITIES MASTER FUND III, L.P., as a
Revolving Lender         By: Cerberus Offshore, Levered Opportunities III GP,
LLC   Its: General Partner               By: /s/ Daniel G. Wolf   Name: Daniel
G. Wolf   Title: Senior Managing Director         CERBERUS REDWOOD LEVERED LOAN
  OPPORTUNITIES FUND A, LP, as a Revolving Lender         By: Cerberus Redwood
Levered Opportunities GP A, LLC   Its: General Partner               By: /s/
Daniel G. Wolf   Name: Daniel G. Wolf   Title: Senior Managing Director        
            CERBERUS REDWOOD LEVERED LOAN OPPORTUNITIES FUND B, LP as a
Revolving Lender         By: Cerberus Redwood Levered Opportunities GP B, LLC  
Its: General Partner               By: /s/ Daniel G. Wolf   Name: Daniel G. Wolf
  Title: Senior Managing Director

 



31 

 

